Citation Nr: 1430818	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-10 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	T. Edmund Spinks, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to January 1972.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a regional office (RO) rating decision of June 2008.  In January 2009, the Veteran appeared at a hearing held before Decision Review Officer (DRO) at the RO.  In July 2010, the Board reopened the claim and remanded the matter for further development.  In February 2012, the Board again remanded the matter for further development.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Hypertension was first diagnosed many years after the Veteran's active duty; is not causally or etiologically related to such service; and was not caused, or aggravated, by his service-connected chronic renal disease and/or his service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred, or aggravated, in active duty and is not proximately due to, or the result of, the service-connected chronic renal disease and/or the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013)



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2012). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, a March 2008 letter to the Veteran provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The March 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA and private treatment records, several VA examination reports, his DRO hearing testimony, and other lay statements.  In addition, following reopening of the claim, the actions requested in the most recent remand was undertaken.  The Board finds that the VA examination in August 2012 appropriately addressed the Veteran's claimed hypertension and questions of etiology or aggravation as raised in this case.  The examination findings, analysis, and conclusions, as discussed infra, taken together with the balance of the evidence of record, are adequate for the Board's adjudication herein.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination provided sufficient detail, and supported its conclusions with analyses fully supported by review of the evidence presented, which analyses are readily weighed against contrary evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Further, the evidence so considered by the examination report was sufficient and encompassed the evidence of record.  Id.  

The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for service connection for hypertension including as secondary to service-connected diabetes mellitus and service-connected chronic renal disease.  38 C.F.R. § 3.159(c)(4).  This examination was appropriately followed by review of the claim by the RO, including most recently with issuance of the September 2012 supplemental statement of the case (SSOC). This examination, taken together with records of VA treatment, as well as service treatment records, examination reports, and lay statements including statements by the Veteran, as well as other evidence of record, is adequate for the Board's adjudication herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran has not indicated the existence of additional pertinent evidence.  The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra. 

In short, in this case, with regard to the service connection claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the appealed service connection claim.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Veteran was duly afforded the opportunity to produce additional evidence to support his claim.  Thus, the Board determines that the evidentiary record is adequate, and beyond development already undertaken, any remaining development of relevant medical questions pertaining to the Veteran's claim for service connection for hypertension was the responsibility of the Veteran.  See 38 C.F.R.  §§ 3.303, Part 4. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 

II. Evidentiary Considerations

Relevantly, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Although medical evidence may be required to support a claim in instances were specialized knowledge is required, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (a lay person is competent to testify to pain and visible flatness of the feet).
It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert.

III. Claim for Service Connection for Hypertension, Including as Secondary to Diabetes Mellitus and/or Chronic Renal Disease

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.) in service, there is no requirement of an evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2013).

Certain chronic diseases, including cardiovascular renal diseases (which include hypertension), may be presumed to have been incurred during active military service if manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2013); 38 C.F.R.   §§ 3.307, 3.309 (2013).

The Veteran contends that he has hypertension that is related to his military service or, in the alternative, his service-connected diabetes mellitus and/or his service-connected chronic renal disease.

Initially, the Board notes that on the Veteran's November 1971 separation examination, he stated that he had high blood pressure two years earlier, which would have been prior to his May 1970 entrance onto active duty.  Similarly, in a February 2002 VA examination, he reported that he had been diagnosed in 1969.  He also submitted a February 2008 statement that hypertension was initially diagnosed on entrance into the military.  At his DRO hearing in January 2009, he testified that he collapsed during basic training, and was hospitalized, and told his collapse had been caused by raised blood pressure.  He stated that after basic training, he saw a private physician, who was a friend of his father's, and that for the remainder of his service, his father mailed hypertension medication to him.  The record also includes a March 2008 statement from R. Slater, LPN, who wrote that he had become friends with the Veteran in service.  He said he noticed that the Veteran took medication from a prescription-type container, and that the Veteran told him that the pill was for treatment for high blood pressure.  In July 2010, the Board sought a medical opinion to determine whether his hypertension pre-existed service.  The Board later concluded in February 2012, that the presumption of soundness had not been rebutted.  Accordingly, the question of whether the Veteran's currently diagnosed hypertension is of service onset, or in the alternative, proximately due to, or aggravated by his service-connected diabetes mellitus and/or his service-connected chronic renal disease, will be addressed in the decision below.  

The Veteran's service treatment records (STRs) show no treatment for elevated blood pressure readings, or a diagnosis of hypertension.  His November 1971 separation examination revealed a blood pressure reading of 138/80, which is not a hypertensive reading for VA purposes.  See 38 C.F.R. § 4.104 , Code 7101, Note (1) (2009) (the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.).  

In February 2002, the Veteran underwent a VA examination to determine the current nature and etiology of any hypertension.  The Veteran reported a history of hypertension since 1969, being re-diagnosed in 1990, and having been treated with antihypertensive medication since then.  Yet, the earliest evidence of a diagnosis for hypertension is a May 2001 private treatment record.  The medical records are otherwise unclear as to when the Veteran was initially diagnosed with hypertension.
After the Board granted the Veteran's claim to reopen service connection for hypertension, the claim was remanded for a new VA examination.  Accordingly, the Veteran was afforded a VA examination in January 2011.  However, in February 2012, the Board determined the examination to be inadequate and remanded for a new VA examination.  

Pursuant to the Board's remand, the Veteran was again afforded a VA examination in August 2012.  The examiner noted that there were no pertinent symptoms found in the Veteran's STRS and that there had been no evidence of diabetes mellitus or chronic renal disease causing or aggravating his hypertension.  Following examination, the Veteran was diagnosed with hypertension.  The examiner opined that it was less than likely than not of service onset.  There was also no medical evidence indicating that it was proximately due to his service-connected diabetes mellitus or chronic renal disease.  Specifically, the examiner opined that "diabetes mellitus and hypertension were both diagnosed in May 2001 and chronic renal disease was diagnosed in 2010.  There are no other provider notes that document an earlier definitive date for the initial diagnosis of hypertension."  Additionally, there was no medical evidence indicating that it was permanently worsened by his service-connected diabetes mellitus or chronic renal disease.  

The examiner opined that "review of currently available medical literature fails to support a causative etiology between diabetes mellitus and hypertension."  She further explained that "review of all blood pressures documented in the [Computerized Patient Record System] for the Veteran's visits since 2002 was done.  The blood pressure averages are essentially the same from year to year and currently under good control.  Ambulatory, diabetes and renal care clinic notes were reviewed.  No provider notes were found to indicate any permanent worsening of the Veteran's hypertension by his diabetes mellitus and/or chronic renal disease."  Therefore, it was less as likely as not that the Veteran's hypertension was proximately due to, or permanently worsened by his service-connected diabetes mellitus or chronic renal disease.  The examiner's opinion was based upon review of the claims file and an examination of the Veteran.

Based on a review of the evidence, the Board finds that service connection for hypertension is not warranted on a direct, secondary, and presumptive basis.  Although the Veteran has been diagnosed with hypertension, the evidence does not show that it is related to his military service on any basis.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his cardiovascular system actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported any in-service injury or disease to his cardiovascular system.

Moreover, there is no nexus evidence to support a finding of direct service connection.  As noted above, no medical professional has provided an opinion that the Veteran's hypertension is related to his military service.  The most probative medical opinion of record, that of the August 2012 VA examiner indicates that the Veteran's hypertension is not related to his military service.  That opinion is uncontradicted and is based upon an examination of the Veteran and a review of the Veteran's medical history.

In this regard, the Board notes that the Veteran's discharge examination in November 1971 showed a clinically normal vascular system.  The Board finds that the onset of his post-service hypertension did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing hypertension until 2001, approximately three decades after discharge from service. Even the Veteran's reports that he was first treated for hypertension in 1990 at the earliest, still places the onset at least two decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of cardiovascular complaints, symptoms, or findings (to include in particular elevated blood pressure readings) for over two decades between the period of active service and a diagnosis of hypertension is itself evidence which tends to show that the Veteran's hypertension did not have its onset in service or for years thereafter.

Additionally, the evidence does not show that the Veteran's hypertension was manifest to a degree of 10 percent or more within discharge from service. Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309. 

Furthermore, the claims folder contains no competent evidence of hypertension associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records indicate any etiology of the Veteran's hypertension.  Further, as previously discussed herein, the August 2012 VA examiner opined that the Veteran's hypertension is not related to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's cardiovascular system or competent evidence of an association between his hypertension and his active duty, service connection for hypertension on a direct basis is not warranted.

Moreover, the evidence does not show that the Veteran's hypertension is secondary to his service-connected diabetes mellitus and chronic renal disease.  The August 2012 examiner also provided a negative nexus opinion for secondary service connection.  Such opinion was obtained after a full examination of the Veteran that included a review of the pertinent records and the Veteran's contentions.  The competent medical evidence fails to show that the Veteran's hypertension is caused or aggravated by his service-connected diabetes mellitus or chronic renal disease.  No medical professional has provided any opinion to indicate that the Veteran's hypertension is caused or aggravated by either service-connected disability.  Also, even if the Veteran was first treated for hypertension in 1990, meaning his hypertension would have pre-dated his diabetes mellitus, the medical evidence of record fails to support a finding of aggravation.

The Board acknowledges the Veteran's belief that his hypertension is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of hypertension in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between the Veteran's hypertension and his active duty, including to his service-connected diabetes mellitus and/or service-connected chronic renal disease, service connection for hypertension is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension on direct and secondary bases.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension, on a direct basis, and as secondary to the service-connected diabetes mellitus and/or the service-connected chronic renal disease, is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus and/or the service-connected chronic renal disease, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


